Citation Nr: 1615294	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  10-24 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for a psychiatric disability. 

2.  Entitlement to an initial rating in excess of 20 percent for left knee instability. 

3.  Entitlement to an increased rating in excess of 10 percent for left knee arthritis with limitation of motion. 

4.  Entitlement to an initial rating in excess of 10 percent for left foot plantar fasciitis.  

5.  Entitlement to an initial compensable rating for a left hydrocele. 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to July 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in November 2009, and rating decisions from October 2012 and October 2013 by the Huntington, West Virginia RO.  The Huntington RO has jurisdiction over this appeal. 

The Board previously remanded these claims in September 2014 for VA examinations and further development.  The Board finds that development has been substantially completed.

During the pendency of this appeal, the RO granted increased rating for a psychiatric disability to 50 percent, and left foot disability to 20 percent.  As the higher ratings do not constitute a grant of the full benefit sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  A psychiatric disability is manifested by social and occupational impairment with deficiencies in most areas, but not total occupation and social impairment.

2.  Left knee instability has been manifested by severe lateral instability.

3.  A left knee disability with limitation of motion is manifested by pain and range of motion limited to flexion of 110 degrees and extension of 10 degrees, with X-ray evidence of arthritis, with no additional limitation due to pain or flare-ups. 

4.  Left foot plantar fasciitis symptoms are characterized by pain with some tenderness on manipulation.

5.  A left hydrocele is manifested by complaints of pain, but not by atrophy of both testicles or any other residual symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but not greater, for a psychiatric disability have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, Diagnostic Code 9434 (2015).

2.  The criteria for an initial rating of 30 percent, but not higher, for left knee instability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71(a), Diagnostic Code 5257 (2015).

3.  The criteria for an increased rating in excess of 10 percent for a left knee disability manifested by limitation of motion have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71(a), Diagnostic Code 5260 (2015).

4.  The criteria for an initial rating in excess of 10 percent for a left foot disability, diagnosed as plantar fasciitis have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71(a), Diagnostic Codes 5276, 5284 (2015).

5.  The criteria for an initial compensable rating for right hydrocele have not been met. 38 U.S.C.A. §§ 1155, 5100, 5103 (West 2014); 38 C.F.R. §§ 3.159, 4.115(b), Diagnostic Codes 7599-7523 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in June 2011 and June 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the April 2015 statement of the case and supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Psychiatric Disability

The Veteran claims that his psychiatric disability is more severe than represented by the current rating of 50 percent.  Specifically, the Veteran asserts that he has sleep disturbance, issues with social situations, irritability, depressed mood, and anxiety.  After a review of the medical evidence of record, to include VA psychiatric examinations, shows that the Veteran's disability more nearly approximates occupational and social impairment with deficiencies in most areas, and warrants a 70 percent rating.  A higher rating is not warranted as total occupational and social impairment is not shown. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).

Pursuant to the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

The listed symptoms in the General Rating Formula are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  It is not required to find the presence of all, most, or even some, of the enumerated symptoms for particular ratings.  The list of examples provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each Veteran and disorder, and the effect of those symptoms on social and work impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

VA considers psychiatric disabilities based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2015).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

The Board notes that the newer DSM-V has now been officially released.  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Jurisdiction over this appeal was first conferred to the Board earlier than August 4, 2014.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

The Veteran's depressive disorder has been assigned a 50 percent rating pursuant to Diagnostic Code 9434 and the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2015).  During the pendency of this appeal, the had two VA psychiatric examinations in February 2013 and April 2015.

At a February 2013 examination, the Veteran claimed that he had posttraumatic stress disorder (PTSD) as a result of experiences during service.  The examiner, in noting the Veteran's medical history, noted that the Veteran had been treated for depression and had been attending mental health clinics for symptoms of depression and potentially PTSD.  On evaluation, the examiner noted that the Veteran had recurrent memories and nightmares of his time in the service, including seeing dead bodies and body bags being unloaded at an Air Force base.  The Veteran noted that he could not sleep for more than a couple hours at a time, and often awoke anxious, nervous, and sweating.  While the Veteran reported no hallucinations or panic attacks, he stated that he tried to avoid anything that would remind him of service. 

With regard to other symptoms, the examiner noted that the Veteran was isolated and tried to avoid any contact with other people and did not attend any social gatherings.  The Veteran noted that he even shopped at night to avoid any situation with a lot of people.  The Veteran was noted to suffer from anger outbursts and irritability issues, to include road rage.  The examiner noted chronic depressed mood, especially since physical disabilities prevented him from doing any hobbies he previously enjoyed, to include fishing and hunting.  However, the examiner noted that the Veteran was well-oriented, alert, well-groomed, and appropriately dressed.  The examiner noted no speech or language issues.  The Veteran was coherent with normal thought process.  The examiner noted no evidence of suicidal or homicidal ideations. 

The VA examiner diagnosed an Axis I diagnosis of PTSD and provided a GAF score of 50.  However, the examiner concluded that the Veteran also had a preexisting depressive disorder which was secondary to the Veteran's physical disabilities.  Ultimately, the examiner concluded that the combined effect of the Veteran's psychiatric conditions manifested with only occupational and social impairment with reduced reliability and productivity. 

A January 2014 private vocational evaluation shows that the Veteran resided with his daughter and did inside housework, taking frequent rest periods.  He was independent in activities of daily living.  He average 3.5 to 4 hours of sleep per night, interrupted by pain and mental compromise.  He had chronic fatigue and was grouchy.  He attended psychiatric counseling every six weeks at VA.  Due to the psychiatric disability, he was paranoid, avoided people, and had difficulty getting along with family and friend.  Concentration, focus, and the ability to pay attention were all impaired.  He had a tendency to isolate himself to his home and would miss a minimum of one day per week because he did not want to leave the house, and due to a tendency to isolate himself and paranoia.  The examiner noted some memory loss, but used the assigned rating to support that finding.  The Veteran was felt unable to engage in substantially gainful occupation due to service-connected physical and mental disabilities.

At an April 2014 VA examination, the examiner, after a review of the Veteran's medical history and claims file, and an in-person interview of the Veteran, provided an Axis I diagnosis of major depressive disorder, and an Axis II diagnosis of anxiety disorder.  On evaluation, the examiner noted that the Veteran had issues with sleep, avoidance, nightmares, irritation, anxiety, flattened affect, and some memory loss.  However, the Veteran denied any hallucinations, suicidal or homicidal ideations, or panic attacks.  The Veteran was noted to be well groomed, appropriately dressed, with no issues with orientation, thought process, or judgment. 

The VA examiner noted that the Veteran was very isolated and avoided socializing, with no hobbies.  The Veteran was described as having no motivation to do anything, as restricted by his disability, and as having difficulty establishing and maintaining effective social relationships.  The record shows that the Veteran only maintains a relationship with his daughter who lives with him, with no evidence or mention of social relationships with any other friends or family members.  The examiner opined that considering the Veteran's described symptoms that the Veteran's diagnosed psychiatric disabilities ultimately resulted in occupational and social impairment with reduced reliability and productivity. 

The Board finds that a 70 percent rating for a psychiatric disability is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Typical symptoms of a 70 percent rating include suicidal ideation; obsessional rituals; illogical/obscure speech; near-continuous panic or depression affecting the ability to function; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

The Board finds that considering the evidence of record, the evidence supports a finding that the Veteran has deficiencies in most areas.  He isolates himself and maintains a relationship with only his daughter.  He also has paranoia that contributes to the isolation.  In addition, he has impaired sleep that results in daytime irritability and fatigue.  Those social and occupational deficiencies warrant a higher 70 percent rating.

The Board finds that the preponderance of evidence does not demonstrate that the psychiatric disability warrants a 100 percent rating.  Total occupational and social impairment is not shown.  The Veteran maintains a relationship with is daughter, and thus is not totally social impaired.

In determining the appropriate rating under the Diagnostic Code, the Board is cognizant of the fact that the presence or absence of certain symptoms is not necessarily determinative, and that there is no required presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for depressive disorder.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board has considered the Veteran's lay statement regarding the severity of his disability.  While the Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing an increased level of certain symptomatology, he is not competent to evaluate the severity of his psychiatric disabilities, as it is contemplated by the appropriate Diagnostic Code. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Here, the nature and severity of the Veteran's service-connected psychiatric disability has already been provided by competent medical professional, trained to evaluate psychiatric disabilities.  Therefore, the Board finds that the examiner's conclusions are more probative.  However, even considering the Veteran's lay statements, to include his statements during the hearing before the undersigned, the Veteran does not provide any additional complaints or symptoms not already considered by the VA and private examiners. 

Finally, the Board has also considered the VA and private medical records from ongoing psychiatric treatment and evaluations during the appeals period.  Like the Veteran's lay statements, a review of those records does not show any additional symptomatology that would warrant the next higher rating.  As an example, a VA mental health evaluation in April 2011 noted the Veteran feeling stressed, with dreams and intrusive memories of service, sleep disturbance, irritability, and overall being cut off from other people.  However, all of those symptoms has been contemplated and considered by the VA examiners during the examination.  The Board finds that those records do not demonstrates any additional symptoms that shows a more severe disability of the service-connected disability.   

The Board finds that even considering those VA and private medical records, and the Veteran's lay statements, the evidence supports the assignment of a 70 percent rating, but not higher.  The Board finds that the preponderance of evidence is against a finding that the Veteran's disability warrants a 100 percent rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The symptoms of the Veteran's depressive disorder are fully contemplated by the applicable rating criteria.  Frequent hospitalization is not shown.  The evidence shows interference with employment, however the Veteran has already been assigned a total rating based on individual employability.  The Board finds that the interference with employment is not marked and is not beyond that contemplated by the assigned 70 percent rating.  The vocational examiner noted the need to miss one day of work per week due to psychiatric difficulties.  Therefore, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) (2015).

Left Knee Instability

The Veteran's left knee instability has been rated 20 percent under Diagnostic Code 5257.  38 C.F.R. § 4.71(a) (2015).  The Veteran contends that rating does not compensate the severity of the left knee instability.  Specifically, the Veteran contends that the left knee gives out often and has caused him to fall multiple times, to include once where his fall caused dental damage.  The Veteran, and his representative argue that disability is considered severe in nature, and warrants a higher 30 percent rating.  The Board finds that the competent medical evidence of record and lay statements from the Veteran demonstrate a disability that may be considered severe as to warrant a higher rating.  Therefore, the Board finds that a 30 percent, but not higher is warranted. 

The Veteran's left knee instability is currently rated under Diagnostic Code 5257. Under that Diagnostic Code, a higher 30 percent rating is only warranted if the Veteran's disability is manifested by severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71 (2015).  The Board notes that the words slight, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  Use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015). 

Here, the Veteran has been provided multiple VA examinations to evaluate the nature and severity of his service-connected left knee instability, in May 2009, August 2010, September 2012, and April 2015.  As a preliminary matter, the Board notes that during the September 2012 examination the VA examiner noted that the Veteran was unable to perform the appropriate tests for instability.  However, no further explanation was provided by the examiner.  That examiner noted that the Veteran did not have subluxation or dislocations of the left knee. 

With regard to the Veteran other examinations, the May 2009 VA examiner noted that the Veteran's left knee disability manifested with no evidence of laxity or instability.  On physical examination, the examiner found stable medial and lateral collateral ligaments, with negative results for both the Lachman and McMurray tests.  Overall, the examiner noted no evidence of instability, except for those subjective claims by the Veteran of giving-out. 

At an August 2010 VA examination, the examiner noted that the Veteran's knee disability was manifested by moderate laxity and instability in both the medial and lateral collateral ligaments.  However, testing, to include the McMurray's and Lachman's tests were noted as negative. 

At an April 2015 VA examination, the examiner noted that the Veteran had slight lateral instability with no recurrent subluxation or dislocation.  Joint instability testing revealed a negative for anterior instability, 1+ posterior instability, medial instability of 1+, and 2+ lateral instability. The examiner noted that the Veteran wore a left knee brace and used a cane for ambulation.  No additional conclusion or description with regards to instability was provided.  

However, in addition to these VA examinations, the Board notes that the record contains voluminous amounts of VA and private medical records, and lay statements regarding the Veteran's left knee instability.  Specifically, those records demonstrate consistent complaints of his knee giving-out, with some falling incidents, the constant need for a knee brace and cane, and also subjective accounts of the left knee giving out.  The Veteran has also complained consistently that he has felt weakness in the knees and that he cannot carry or lift anything heavy, to include groceries.  The Veteran was treated for broken teeth as a result of one a fall in 2008, which he attributed to left knee instability.  During the hearing before the undersigned, the Veteran and representative explicitly characterized his instability as severe, with significant effects on the Veteran's daily function.  

The Board notes that the next higher rating for the Veteran's left knee instability is a 30 percent rating is only warranted when the instability is recurrent and severe.  The Board finds that, in considering that Veteran's lay statement, the ongoing medical records, and the VA examinations, the evidence is in equipoise with regards to the severity of the Veteran's instability.  Specifically, the Board notes that while the objective test reported by the VA examinations can be interpreted as only demonstrating a moderate disability, the Board finds that the Veteran's lay statements and ongoing complaint and treatment for instability, and documentation of falls and resulting injury, to be equally probative in establishing the severity of his disability. 

The Board notes that record is filled with the Veteran's subjective lay statements regarding the disability.  The Veteran has consistently and continuously reported falling because the left knee gives out, an inability to walk for long periods of time, inability to carry or lift anything, and the use of a knee brace and cane for ambulation.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the disability more nearly approximates severe.  Additionally, the Board finds that while the VA examinations provided adequate objective testing of the Veteran's instability, only the August 2010 examination provided an explicit conclusion regarding the overall severity of the Veteran's instability, in such degrees as mild, moderate, or severe.  Therefore, considering all the evidence of record, the Board finds that the evidence to be in equipoise.  Resolving reasonable doubt in favor of the Veteran, the Board finds that a higher 30 percent rating is warranted, and the claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's left knee instability.  The Board notes that there is no evidence of an exceptional or unusual disability picture not contemplated by the assigned Diagnostic Code. 38 C.F.R. § 3.321(b)(1) (2014); Shipwash v. Brown, 8 Vet. App. 218 (1995).  The rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence. Therefore, the disability picture for the service-connected left knee instability is contemplated by the rating schedule, and the assigned schedular ratings inadequate. Thun v. Peake, 22 Vet. App. 111 (2008).

Left Knee Disability

The Veteran contends that a left knee disability, based on limitation of motion, warrants a higher rating than the current 10 percent rating.  Specifically, the Veteran contends that he has constant pain and flare-up from the left knee disability, and limited motion and instability.  The instability has been separately rated and will not be considered in this analysis.  The Board notes that the competent medical evidence of record shows the Veteran's left knee disability is manifested by range of motion limited to 110 degrees of flexion and 10 degrees of extension, with pain and flare-ups, especially after prolonged standing and walking.  The Board finds that disability does not warrant higher 20 percent rating based on limitation of motion.  Therefore, the claim for an increased rating must be denied. 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  

The Veteran's right knee disability is rated under Diagnostic Code 5260.  38 C.F.R. § 4.71(a) (2015).  Diagnostic Code 5260 pertains to limitation of flexion of the knee.  Under Diagnostic Code 5260, a 10 percent rating is warranted for flexion limited to 45 degrees. A 20 percent rating is warranted for flexion limited to 30 degrees. A maximum 30 percent rating is warranted for flexion limited to 15 degrees. 38 C.F.R. § 4.71(a), Diagnostic Code 5260 (2015).  Normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II (2015). 

Under Diagnostic Code 5261, limitation of knee extension to 5 degrees warrants a 0 percent rating.  Limitation of extension to 10 degrees warrants a 10 percent rating.  Limitation to 15 degrees warrants a 20 percent rating.  Limitation of extension to 20 degrees warrants a 30 percent rating.  Limitation of motion to 30 degrees warrants a 40 percent rating.  Limitation of motion to 45 degrees warrants a 50 percent rating. 38 C.F.R. § 4.71(a), Diagnostic Code 5261 (2015).

Separate ratings may be assigned for limitation of flexion and for limitation of extension.  Separate ratings may also be assigned for limitation of motion, to include under Diagnostic Code 5003 or 5010, and for instability of the knee under Diagnostic Code 5257.  However, separate ratings must be based on a showing that the evidence warrants independent compensable ratings.  VAOPGCPREC 9-04 (2004), 69 Fed. Reg. 59990 (2005); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all those elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  38 C.F.R. § 4.14 (2015).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2015).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Here, the Veteran was provided VA examinations for the left knee disability in August 2010, September 2012, and April 2015.  During those examinations, the Veteran's left knee manifested, at worst, with range of motion limited to 100 degrees of flexion and 10 degrees of extension.  Examiners found no additional limitation due to flare-ups, pain, weakness, fatigability, or incoordination, to include upon repetitive motion.  As the Veteran's is separately rated for left knee instability, that symptomatology will not be discussed in this analysis.  

At an August 2010 VA examination, the Veteran was diagnosed with degenerative joint disease of the left knee, status-post arthroscopic surgery with limitation of range of motion.  The Veteran reported pain, weakness, and stiffness, giving away, and lack of endurance.  He noted that he could not walk or stand for more than 10 to 15 minutes without increased pain, and was forced to rest his knee.  On examination, the examiner noted that the left knee had some swelling, heat, redness, and tenderness, but had no signs of locking, effusion, or dislocation.  Left knee flexion was limited to 100 degrees and extension was limited to 10 degrees, with no loss of motion noted on repetitive testing.  Diagnostic tests found signs of early osteoarthritis.  Finally, the examiner note that the Veteran had functional impairment due to the left knee disability that prevented him from working physical labor that required lifting or carrying heavy objects, or any prolonged standing or walking.  The Veteran was noted to need the use of a cane and knee brace for ambulation. 

At a September 2012 VA examination, the Veteran described his symptoms as sharp pain, aching, and burning, with flare-ups, especially after exacerbation, such as prolonged walking or standing.  On examination, the left knee range of motion was limited to 110 degrees of flexion and 10 degrees of extension, with no additional functional loss on repetitive testing.  The examiner noted functional loss such as less movement, weakened movement, excess fatigability, incoordination, pain, disturbance of locomotion, and interference with weight-bearing.  Ultimately, the examiner diagnosed left knee status-post arthroscopic left knee medial meniscal tear, with X-ray evidence of arthritis. 

At an April 2015 VA examination, the examiner diagnosed status-post arthroscopic debridement with left medial meniscal tear with degenerative joint disease.  The Veteran noted daily pain with flare-ups resulting from extended use such as prolonged walking or standing, and an inability to lift or carry heavy objects.  On examination, the examiner noted tenderness and pain on weight-bearing, and a range of motion limited to 115 degrees of flexion and normal extension to 0 degrees.  The examiner found no additional functional loss on repeat motion testing.  Additionally, the Veteran was noted have functional loss based on less movement, weakened movement, and instability.  No ankylosis or recurrent subluxation was noted on examination.  

The Board finds that the Veteran's left knee disability is manifested by no more than pain and range of motion from 10 degrees extension to 110 degrees flexion, with no evidence of additional loss in range of motion after repetitions.  Even considering pain at the end points, that would still not support the assignment of any higher rating unless limitation of flexion to 45 degrees or less is shown.  Likewise, even applying Diagnostic Code 5261 for limitation of extension, the Veteran's left knee disability only warrants a 10 percent rating, with extension limited to at worse 10 degrees.  The Board finds that a higher rating is not warranted unless objective limitation of range of motion is 15 degrees or higher, which the evidence of record does not show.  Additional limitation of extension to 15 degrees was not shown on repetitive motion or do to other functionally limiting factors.

The Board has considered the Veteran's lay statements and complaints, and the VA and private medical evidence of record.  With regard to the lay statements, the Board notes that while the Veteran is competent to speak to the lay observable symptoms such as pain, he is not competent to speak to the specific objective criteria of exact measurements for range of motion as it pertains to the applicable diagnostic code.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Evaluations of the Veteran's left knee disability have been provided by medical professionals of record and their results were considered in this decision.  The Board assigns more probative weight to those examination results because of the experience and training of the examiners.

The Board finds that the VA and private treatment records do not provide any additional evidence supporting a higher rating.  The Veteran provided a private medical evaluation of the left knee disability dated in February 2014.  In that private examination the examiner noted the Veteran's range of motion was limited to 100 degrees of flexion and 10 degrees of extension, with pain and the use of a knee brace fulltime.  VA medical records throughout the claims period similarly showed no additional symptoms or evidence of increased severity of the Veteran's range of motion.  Therefore, the Board finds that the VA examinations provided to the Veteran remain the most probative and competent evidence of record.  Accordingly, the Board finds that the preponderance of the evidence remains against the claim for an increased rating for a left knee disability, as the evidence does not show the Veteran's left knee disability limited to 45 degrees of flexion, or less, or 15 degrees of extension, or more.  The evidence also does not support any separate ratings as the limitation of flexion is not compensable and a rating based on limitation of motion cannot be combined with a rating based on arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

The Board finds that no separate rating is warranted for ankylosis or genu recurvatum because ranges of motion of the left knee are consistently shown and genu recurvatum is not shown.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5263 (2015).

The Board finds that the Veteran's semilunar cartilage is not shown to be dislocated with frequent episodes of locking, pain, and effusion into the joint.  The pain has been considered in the rating assigned for limitation of motion.  The evidence does not show frequent locking or that the semilunar cartilage is currently dislocated.  In addition, the evidence does not show that the semilunar cartilage was removed.  Therefore, not separate or higher rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259 (2015).

Accordingly, the Board finds that the preponderance of evidence is against the claim for aa higher rating, the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that the schedular ratings for the service-connected left knee disability addressed in this decision are not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected disability are congruent with the disability picture represented by the disability ratings assigned.  The criteria for the ratings assigned reasonably describe the Veteran's disability level and symptomatology for these specific disabilities and the criteria for higher alternative ratings have been discussed.  Therefore, the Board concludes that the schedular rating criteria reasonably describe the Veteran's left knee disability.  The Veteran has reported pain, fatigue, limited range of motion, and flare-ups with regards to his service connected left knee disability.  Therefore, the Board finds nothing exceptional or unusual about the Veteran's specific disability because the rating criteria reasonably describe the disability level and symptomatology.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

Left Foot Disability

The Veteran claims that the his current 10 percent rating is not representative of the severity of the current left foot disability, diagnosed as plantar fasciitis.  He claims that the current left foot disability manifests with sharp and nagging pain that is exacerbated by prolonged walking or standing, the need for orthotic shoes, and the use of a cane.  The Board notes that a review of the competent medical evidence of record shows that the Veteran's left foot disability is manifested by no more than moderate symptoms.  Therefore, the Board finds that the preponderance of evidence is against a finding that any higher rating is warranted, and the claim for increased rating must be denied.

The Veteran was granted service connection left plantar fasciitis and assigned a 0 percent rating under Diagnostic Code 5276.  38 C.F.R. § 4.27 (2015).  Ratings for plantar fasciitis are assigned by analogy to pes planus under 38 C.F.R. § 4.71(a), Diagnostic Code 5276 (2015).  Under Diagnostic Code 5276, a 0 percent rating is warranted for mild symptoms that are relieved by built-up shoe or arch support.  A 10 percent rating is warranted for bilateral or unilateral symptoms with the weight-bearing line over or medial to the great toe, inward bowing of the tendo-achillis, and pain on manipulation and use of the feet.  A 20 percent rating (unilateral) or 30 percent rating (bilateral) is warranted for severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling, and characteristic callosities.  38 C.F.R. § 4.71(a), Diagnostic Code 5276 (2015). 

Foot disabilities may also be rated under Diagnostic Code 5284, which provides a 10 percent rating for a moderate disability of the foot, a 20 percent rating for a moderately severe foot disability, and a 30 percent rating for a severe foot disability.  38 C.F.R. § 4.71(a), Diagnostic Code 5284 (2015).  While the Rating Schedule does not define the terms moderate, moderately severe, or severe, the Board must instead evaluate all of the evidence to the end that its decision is equitable and just.  38 C.F.R. § 4.6 (2015).

At a February 2013 VA examination, the Veteran complained of constant pain and tenderness of the left foot, and was diagnosed with plantar fasciitis.  On examination, the examiner noted palpitation of the planter surfaces showed moderate tenderness.  No pes planus, pes cavus, hammer toes, Morton's Metatarsalgia, hallux valgus, or hallux rigidus were noted to be present.  The examiner reported that the Veteran did not have any limitations with standing, or walking.  However, he wore orthotic support shoes.  X-rays showed degenerative changes and calcaneal spur of the left foot.  Subjective factors were noted as pain with objective evidence of tenderness on the plantar surfaces.  The examiner finally noted no additional functional loss due to the Veteran's foot disability, or any functional impact of the Veteran's daily life or work. 

At an April 2015 VA examination, the Veteran was noted to have described his symptoms as sharp and nagging pain in the left foot that was exacerbated with prolonged working and standing.  The Veteran also reported daily flare-ups, that occurred especially when he was on his feet or walking.  On examination, the examiner found no additional diagnosable disability.  However, the examiner noted functional loss such a less movement, weakened movement, excess fatigability, pain on movement, instability of station, disturbance of locomotion, interference of sitting and standing, and lack of endurance.  The examiner noted that the Veteran reported that he could not stand or walk for long period of time, and also could not lift or carry heavy objects.  The examiner ultimately concluded that the Veteran's disability constituted a moderate level of severity. 

The Board notes that in addition to the VA examinations, the record also contains medical records and lay statement from the Veteran.  A review of the VA medical evidence of record shows no additional symptoms of the severity of the Veteran's foot disability not noted in the examinations.  Most medical records noted complaints of pain in the left foot and the use of orthotic shoes for plantar fasciitis.  With regard to the Veteran's lay statements, the Board notes that during the hearing before the undersigned, the Veteran asserted that the left foot cramped in the mornings, in addition to being in constant pain.

Under Diagnostic Code 5276, a 20 percent rating for a unilateral foot disability, is only warranted for severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  38 C.F.R. § 4.71(a), Diagnostic Code 5276 (2015).  The Board finds that, while there is some evidence of pain and tenderness, these symptoms do not rise to the level of a foot injury that can be consider severe flatfeet in nature such that an increased rating to 20 percent is warranted.  While the Veteran has complained of intermittent pain in the feet, the pain has not resulted in limitations that would result in it being classified as a severe disability as contemplated by the Diagnostic Code.  The criteria for a 20 percent rating are not met.

The Board finds the VA examinations to be exceptionally probative in rating the nature and severity of the Veteran's foot disability.  Neither VA examiner noted marked deformity, swelling, or callosities, on examination.  While pain was noted by both examiners, pain cannot be considered a severe disability.  The April 2015 examiner, after considering all the symptoms, explicitly determined that the Veteran's disability was only moderate in nature.  Therefore, the Board finds that the Veteran's disability has not arisen to severity in which the next higher rating of 20 percent is warranted under the Diagnostic Code for flatfeet. 

Alternatively, the Board has also considered the Veteran's disability under Diagnostic Code 5284, for other foot injuries.  Under that diagnostic code, a moderately severe foot disability may warrant a 20 percent rating.  38 C.F.R. § 4.71(a), Diagnostic Code 5284 (2015).  The Board relies heavily on the probative opinions provided by the VA examiners, specifically noting that the Veteran's disability only constituted moderate foot disability, which under the same diagnostic code equates to no more than a 10 percent rating.  While the Veteran has complained of pain and some cramps, the 2015 VA examiner found those symptoms equate to only a moderate disability.  The Board agrees and finds that the symptomatology described does not rise to the level of moderately severe.  Therefore, the Board finds that a rating in excess of 10 percent is not warranted, under Diagnostic Code 5284. 

The Board has also considered whether any other applicable rating criteria may enable a higher rating.  However, after review, the Board finds that no other diagnostic code provides for a higher or separate rating.  Without objective evidence of flatfoot, weak foot, claw foot (pes cavus), anterior metatarsalgia (Morton's disease), hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones in either foot, a higher or separate rating under Diagnostic Codes 5277, 5278, 5279, 5281, 5282, or 5283 is not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.71(a) (2015).

The Board has considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's left foot disability.  The Board notes that there is no evidence of an exceptional or unusual disability picture not contemplated by the assigned Diagnostic Code.  38 C.F.R. § 3.321(b)(1) (2014); Shipwash v. Brown, 8 Vet. App. 218 (1995).  The rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Therefore, the disability picture for the service-connected left foot disability is contemplated by the rating schedule, and the assigned schedular ratings inadequate. Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence also does not show marked interference with employment or frequent hospitalization due to the left plantar fasciitis.

Left Hydrocele

The Veteran claims that his left hydrocele is far worse than this current 0 percent 0 rating.  Specifically, the Veteran claims constant pain, swelling, and tenderness, with functional loss due to the disability, to include an inability to lift and carry things, and less movement.  The Board finds that a review of the competent medical evidence of record shows that the Veteran's disability only affects his left testicle.  Therefore, the preponderance of evidence is against the Veteran's claim for an increased rating and the claim must be denied. 

The Veteran's disability is currently is rated 0 percent under Diagnostic Codes 7599-7523.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015). 

Diagnostic Code 7523 provides a 0 percent rating for atrophy of one testicle.  A 20 percent rating is warranted for atrophy of both testes.  38 C.F.R. § 4.115b, Diagnostic Code 7523 (2015).

At an April 2015 VA examination, the examiner diagnosed left sided hydrocele, with symptoms of pain, swelling, and mild tenderness.  The examiner noted an abnormal epididymis with moderately huge hydrocele of the left testicle.  The Veteran was noted to have no issues with urination, to include increased frequency, but did have erectile dysfunction.  The examiner noted that the Veteran had some functional impact such as an inability to walk long distances or carry or lift heavy objects. 

The Board notes that a review of the medical record and lay statements shows no additional symptoms or diagnoses of any additional genitourinary disabilities.  Specifically, there is no evidence of hydrocele in both testicles.  To the extent that the Veteran has complained of genitourinary symptoms in the medical records, such as pain and swelling, the evidence of record does not show any additional manifestations of the Veteran's disability not described by the VA examination.  A review of the Veteran's lay statements shows no complaints or allegations regarding the right testicle.  Therefore, the Board assigns more probative value to the April 2015 VA examiner's opinion as the examiner reviewed the claims file, examined the Veteran, noted review of the Veteran's medical history, and determined that the Veteran had only left-sided hydrocele, affecting only one testicle.  Prejean v. West, 13 Vet. App. 444 (2000). 

The Board finds that the Veteran's service-connected disability does not warrant an initial compensable rating.  Neither the lay nor the medical evidence of record more nearly approximates complete atrophy of both testicles as required for a compensable rating under Diagnostic Code 7523.  The medical evidence, to include VA examination, shows the Veteran has hydrocele in his left testicle, with no complaints or diagnoses of any disability in the right testicle.  Therefore, there are no complaints or findings for testicular atrophy of both testicles.  The Board notes that the application of Diagnostic Code 7523 is a mechanical one based on the objective standards outlined in the diagnostic code.  Other genitourinary symptomatology associated with the Veteran's hydrocele to include pain, swelling, and tenderness, do not fulfill the objective requirement of the Diagnostic Code for a higher rating.  While the examiner noted limitation of an inability to walk or carry heavy objects that symptomatology was considered in rating the Veteran's orthopedic disabilities.

The Board has considered the application of other diagnostic codes.  However, the medical evidence does not show that the Veteran's service-connected disability has manifested functional impairment or other manifestations that would warrant application of another diagnostic code.  38 C.F.R. § 4.115(b) (2015).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for left hydrocele and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disabilities in an exceptional circumstance where the ratings of the individual disabilities fail to compensate all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has already been assigned an individual unemployability rating based on the combine effect of the service-connected disabilities.  The evidence does not show any additional symptomatology in combination which is not compensated by the separate disability rating assigned.  Accordingly, the Board finds that this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for extraschedular consideration is not warranted. 38 C.F.R. § 3.321(b)(1) (2015).


ORDER

Entitlement to an initial rating of 70 percent, but not higher, for a psychiatric disability granted.  

Entitlement to an initial rating of 30 percent, but not higher, for left knee instability is granted.  

Entitlement to an increased rating in excess of 10 percent for left knee arthritis with limitation of motion is denied. 

Entitlement to an initial rating in excess of 10 percent for left foot plantar fasciitis is denied.  

Entitlement to an initial compensable rating for left hydrocele is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


